Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION


CONTINUATION APPLICATION
This application is a Continuation of US Application 16/577,823 (now U.S. Patent No. 10707630). 


Specification
The disclosure is objected to because of the following informalities:
[0001] the U.S. Patent Number associated with U.S. Application No. 16/577,823 is missing.  
Appropriate correction is required.


Claim Cancellation
The cancellation of claims 1-20 have been made of record.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, 25-29, 31, 32; 33-41, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10 of U.S. Patent No. 11296467. Although the claims at issue are not identical, they are not patentably distinct from each other because they both similarly teach the claimed invention.
Claims 22, 23; 42, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 1 of U.S. Patent No. 11296467 in view of Jansma et al. US 20100314943. 	In reference to claims  22, 23; 42, 43, U.S. Patent No. 11296467 substantially teaches the invention as claimed.
However U.S. Patent No. 11296467 does not teach (CLAIM 22) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 23) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core; (CLAIM 42) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 43) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core.
Jansma teaches a plug retention edge (70; fig. 6) located inwardly of the surrounding sidewall, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one plug (50; fig. 3).  Using the teachings of Jansma to modify U.S. Patent No. 11296467 to arrive at the results of claims 22, 23; 42, 43 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Jansma in order to surely secure the plug in place and prevent accidental disconnection.

Claim 21, 24, 25-29, 31, 32; 33-41, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 17-19; 1, 4, 6-9 of U.S. Patent No. 11133626. Although the claims at issue are not identical, they are not patentably distinct from each other because they both similarly teach the claimed invention.
Claims 22, 23; 42, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 of U.S. Patent No. 11133626 in view of Jansma et al. US 20100314943. 	
In reference to claims  22, 23; 42, 43, U.S. Patent No. 11133626 substantially teaches the invention as claimed.
However U.S. Patent No. 11133626 does not teach (CLAIM 22) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 23) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core; (CLAIM 42) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 43) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core.
Jansma teaches a plug retention edge (70; fig. 6) located inwardly of the surrounding sidewall, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one plug (50; fig. 3).  Using the teachings of Jansma to modify U.S. Patent No. 11133626 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Jansma in order to surely secure the plug in place and prevent accidental disconnection.

Claims 21, 24, 25-29, 31, 32; 33-41, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6; 7-10, 13 of U.S. Patent No. 10707630. Although the claims at issue are not identical, they are not patentably distinct from each other because they both similarly teach the claimed invention.
Claims 22, 23; 42, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 of U.S. Patent No. 10707630 in view of Jansma et al. US 20100314943. 	In reference to claims  22, 23; 42, 43, U.S. Patent No. 10707630 substantially teaches the invention as claimed.
However U.S. Patent No. 10707630 does not teach (CLAIM 22) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 23) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core; (CLAIM 42) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 43) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core.
Jansma teaches a plug retention edge (70; fig. 6) located inwardly of the surrounding sidewall, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one plug (50; fig. 3).  Using the teachings of Jansma to modify U.S. Patent No. 10707630 to arrive at the results of claims 22, 23; 42, 43 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Jansma in order to surely secure the plug in place and prevent accidental disconnection.

Claims 21, 24, 25-29, 31, 32; 33-41, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10; 11-17 of U.S. Patent No. 10424886. Although the claims at issue are not identical, they are not patentably distinct from each other because they both similarly teach the claimed invention.
Claims 22, 23; 42, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No. 10424886 in view of Jansma et al. US 20100314943. 	
In reference to claims  22, 23; 42, 43, U.S. Patent No. 10424886 substantially teaches the invention as claimed.
However U.S. Patent No. 10424886 does not teach (CLAIM 22) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 23) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core; (CLAIM 42) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 43) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core.
Jansma teaches a plug retention edge (70; fig. 6) located inwardly of the surrounding sidewall, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one plug (50; fig. 3).  Using the teachings of Jansma to modify U.S. Patent No. 10424886 to arrive at the results of claims 22, 23; 42, 43 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Jansma in order to surely secure the plug in place and prevent accidental disconnection.

Claims 21, 24, 25-29, 31, 32; 33-41, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3; 4-7 of U.S. Patent No. 10424885. Although the claims at issue are not identical, they are not patentably distinct from each other because they both similarly teach the claimed invention.
Claims 22, 23; 42, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 10424885 in view of Jansma et al. US 20100314943. 	In reference to claims  22, 23; 42, 43, U.S. Patent No. 10424885 substantially teaches the invention as claimed.
However U.S. Patent No. 10424885 does not teach (CLAIM 22) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 23) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core; (CLAIM 42) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 43) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core.
Jansma teaches a plug retention edge (70; fig. 6) located inwardly of the surrounding sidewall, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one plug (50; fig. 3).  Using the teachings of Jansma to modify U.S. Patent No. 10424885 to arrive at the results of claims 22, 23; 42, 43 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Jansma in order to surely secure the plug in place and prevent accidental disconnection.

Claims 21, 24, 25-29, 31, 32; 33-41, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6; 13, 17-19 of U.S. Patent No. 10424884. Although the claims at issue are not identical, they are not patentably distinct from each other because they both similarly teach the claimed invention.
Claims 22, 23; 42, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 of U.S. Patent No. 10424884 in view of Jansma et al. US 20100314943. 	
In reference to claims  22, 23; 42, 43, U.S. Patent No. 10424884 substantially teaches the invention as claimed.
However U.S. Patent No. 10424884 does not teach (CLAIM 22) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 23) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core; (CLAIM 42) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 43) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core.
Jansma teaches a plug retention edge (70; fig. 6) located inwardly of the surrounding sidewall, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one plug (50; fig. 3).  Using the teachings of Jansma to modify U.S. Patent No. 10424884 to arrive at the results of claims 22, 23; 42, 43 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Jansma in order to surely secure the plug in place and prevent accidental disconnection.

Claims 21, 24, 25-29, 31, 32; 33-41, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6; 13, 17-19 of U.S. Patent No. 9583902. Although the claims at issue are not identical, they are not patentably distinct from each other because they both similarly teach the claimed invention.
Claims 22, 23; 42, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 of U.S. Patent No. 9583902 in view of Jansma et al. US 20100314943. 	In reference to claims  22, 23; 42, 43, U.S. Patent No. 9583902 substantially teaches the invention as claimed.
However U.S. Patent No. 9583902 does not teach (CLAIM 22) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 23) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core; (CLAIM 42) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 43) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core.
Jansma teaches a plug retention edge (70; fig. 6) located inwardly of the surrounding sidewall, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one plug (50; fig. 3).  Using the teachings of Jansma to modify U.S. Patent No. 9583902 to arrive at the results of claims 22, 23; 42, 43 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Jansma in order to surely secure the plug in place and prevent accidental disconnection.

Claims 21, 24, 25-29, 31, 32; 33-41, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9614335. Although the claims at issue are not identical, they are not patentably distinct from each other because they both similarly teach the claimed invention.
Claims 22, 23; 42, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9614335 in view of Jansma et al. US 20100314943. 	In reference to claims  22, 23; 42, 43, U.S. Patent No. 9614335 substantially teaches the invention as claimed.
However U.S. Patent No. 9614335 does not teach (CLAIM 22) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 23) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core; (CLAIM 42) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 43) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core.
Jansma teaches a plug retention edge (70; fig. 6) located inwardly of the surrounding sidewall, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one plug (50; fig. 3).  Using the teachings of Jansma to modify U.S. Patent No. 9614335 to arrive at the results of claims 22, 23; 42, 43 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Jansma in order to surely secure the plug in place and prevent accidental disconnection.

Claims 21, 24, 25-29, 31, 32; 33-41, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 of U.S. Patent No. 9627828. Although the claims at issue are not identical, they are not patentably distinct from each other because they both similarly teach the claimed invention.
Claims 22, 23; 42, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9627828 in view of Jansma et al. US 20100314943. 	In reference to claims  22, 23; 42, 43, U.S. Patent No. 9627828 substantially teaches the invention as claimed.
However U.S. Patent No. 9627828 does not teach (CLAIM 22) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 23) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core; (CLAIM 42) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 43) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core.
Jansma teaches a plug retention edge (70; fig. 6) located inwardly of the surrounding sidewall, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one plug (50; fig. 3).  Using the teachings of Jansma to modify U.S. Patent No. 9627828 to arrive at the results of claims 22, 23; 42, 43 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Jansma in order to surely secure the plug in place and prevent accidental disconnection.

Claims 21, 24, 25-29, 31, 32; 33-41, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 9 of U.S. Patent No. 9484692. Although the claims at issue are not identical, they are not patentably distinct from each other because they both similarly teach the claimed invention.
Claims 22, 23; 42, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9484692 in view of Jansma et al. US 20100314943. 	In reference to claims  22, 23; 42, 43, U.S. Patent No. 9484692 substantially teaches the invention as claimed.
However U.S. Patent No. 9484692 does not teach (CLAIM 22) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 23) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core; (CLAIM 42) including at least a first plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core; (CLAIM 43) including a second plug retention edge located inwardly of said surrounding sidewall and separate from said unitary body, said second plug retention edge adapted to engage a second plug retention tab that extends from the at least one IEC C-14 plug or IEC C-20 plug to resist removal of said plug when coupled to its associated outlet core, and wherein said first plug retention edge and said second plug retention edge are located on opposite sides of an associated outlet core.
Jansma teaches a plug retention edge (70; fig. 6) located inwardly of the surrounding sidewall, said first plug retention edge adapted to engage a first plug retention tab that extends from the at least one plug (50; fig. 3).  Using the teachings of Jansma to modify U.S. Patent No. 9484692 to arrive at the results of claims 22, 23; 42, 43 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Jansma in order to surely secure the plug in place and prevent accidental disconnection.


  Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        08/11/2022